Dismissed; Opinion Filed June 27, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-00221-CR

                              JHAN EMAD BAHAR, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Collin County, Texas
                           Trial Court Cause No. 004-85847-2017

                             MEMORANDUM OPINION
                            Before Justices Lang, Myers, and Stoddart
                                    Opinion by Justice Myers
       Jhan Emad Bahar appeals her conviction for assault causing bodily injury family violence.

After the jury found her guilty, the trial court assessed punishment at ninety days confinement in

county jail, probated for twelve months, and a $50 fine.

       The clerk’s record was due on April 28, 2018. On April 27, 2018, the Collin County

District Clerk filed a letter with this Court, stating that appellant, who is not indigent, had been

notified on March 7, 2018 of the cost of the clerk’s record but appellant had not yet paid or made

arrangements to pay for the record. On April 30, 2018, we sent appellant a letter, informing her

that the clerk’s record had not been filed. We directed appellant to provide the Court, by May 10,

2018, with (1) written verification that payment had been made to the Collin County District Clerk

for the clerk’s record; (2) written verification that payment arrangements had been made to pay
the district clerk for the clerk’s record; or (3) written documentation that appellant had been found

entitled to proceed without payment of costs. TEX. R. APP. P. 37.3(b). We cautioned appellant

that the failure to do so might result in the appeal being dismissed for want of prosecution.

       When appellant did not respond, we sent a second letter, dated June 8, 2018, directing

appellant to provide the Court with proof she had paid or made arrangements to pay for the clerk’s

record or that she was entitled to proceed without advance payment of costs by June 18, 2018. We

cautioned appellant that the failure to do so would result in the appeal being dismissed without

further notice. See TEX. R. APP. P. 37.3(b) (if no clerk’s record is filed due to appellant’s fault,

appellate court may dismiss appeal for want of prosecution). To date, appellant has not responded

and no clerk’s record has been filed.

       We dismiss this appeal for want of prosecution.




                                                   /Lana Myers/
                                                   LANA MYERS
                                                   JUSTICE
Do Not Publish
TEX. R. APP. P. 47.2(b)
180221F.U05




                                                –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 JHAN EMAD BAHAR, Appellant                           On Appeal from the County Court at Law
                                                      No. 4, Collin County, Texas
 No. 05-18-00221-CR         V.                        Trial Court Cause No. 004-85847-2017.
                                                      Opinion delivered by Justice Myers,
 THE STATE OF TEXAS, Appellee                         Justices Lang and Stoddart participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal for want of
prosecution.




Judgment entered this 27th day of June, 2018.




                                                –3–